     Case 2:19-cv-07039-RGK-PJW Document 9 Filed 08/14/19 Page 1 of 2 Page ID #:103



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      STEVEN R. WELK
 4    Assistant United States Attorney
      Chief, Asset Forfeiture Section
 5    JOHN J. KUCERA (Cal. Bar No. 274184)
 6    Assistant United States Attorney
      Asset Forfeiture Section
 7         1400 United States Courthouse
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-3391
 9         Facsimile: (213) 894-0142
           E-mail:    John.Kucera@usdoj.gov
10
11    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
12
                               UNITED STATES DISTRICT COURT
13
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
      UNITED STATES OF AMERICA,                No. CV 19-7039 - CAS (MRWx)
15
16               Plaintiff,                    WARRANT

17                     v.

18    APPROXIMATELY $182,182.50 IN
      BANK FUNDS SEIZED FROM AMRO BANK
19    N.V. ACCOUNT ‘6352;
      APPROXIMATELY $23,175.00 IN BANK
20    FUNDS SEIZED FROM PLAINS CAPITAL
      BANK ACCOUNT ‘3939,
21
                 Defendants.
22
23
24          TO: UNITED STATES MARSHALS SERVICE:
25          A Verified Complaint for Forfeiture having been filed in this
26    action,
27          IT IS ORDERED that you seize the defendants, Approximately
28    $182,182.50 in Bank Funds Seized from Amro Bank N.V. Account ‘6352;
     Case 2:19-cv-07039-RGK-PJW Document 9 Filed 08/14/19 Page 2 of 2 Page ID #:104



 1    Approximately $23,175.00 in Bank Funds Seized from Plains Capital
 2    Bank Account ‘3939, and cause the same to be detained in your
 3    custody, or in the custody of a Substitute Custodian, until further
 4    notice of the Court, and that you give due notice to all interested
 5    persons that they must file their Claims and Answers with the Clerk
 6    of this Court within the time allowed by law.
 7          YOU ARE FURTHER ORDERED to file this process in this Court with
 8    your return promptly after execution.
 9
10          DATED:      8/14/2019
                     _______________________
11
12
13                                            KIRY K. GRAY, Clerk
14                                            _____________________________
                                              __
                                               __
                                                ___
                                                  _ ___
                                                      ____
                                                        ____________
                                                                   __
                                              Deputy
                                              Depuuty Clerk of Court
                                                                   t
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              2
